UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8266


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELIJAH JOHNSON, a/k/a Kevin Sumpter, a/k/a John David Dula,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:98-cr-00336-DCN-2)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Elijah Johnson, Appellant Pro Se.     Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elijah Johnson seeks to appeal the district court’s

order    denying   his   motion    for   reduction   of   sentence    under    18

U.S.C. § 3582 (2006).         At the time the district court entered

its order, the defendant was required to file the notice of

appeal within ten days after the entry of judgment. 1                  Fed. R.

App. P. 4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309,

310 (5th Cir. 2000) (holding that § 3582 proceeding is criminal

in nature and ten-day appeal period applies).              With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file a notice of appeal.          Fed. R. App. P. 4(b)(4); United States

v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The    district   court      entered   its    order   denying     the

motion for reduction of sentence on August 13, 2009.                 The notice

of appeal was filed, at the earliest, on December 17, 2009. 2

Because Johnson failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal

as untimely filed.        We dispense with oral argument because the



     1
       On December 1, 2009, the ten-day appeal period became
fourteen days. This change does not affect our analysis.
     2
       This is the date Johnson placed on his notice of appeal.
See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276
(1988).



                                         2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3